Appeals by defendant (1) from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered April 15, 1980, convicting him of two counts each of robbery in the first and second degrees, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court, dated December 1, 1980, which denied his motion pursuant to CPL 440.10 to vacate the judgment. On May 4,1981, this court remitted the case to Criminal Term to hear and report on defendant’s motion pursuant to CPL 440.10 and the appeals have been held in abeyance in the interim. Criminal Term has complied and filed its report in accordance therewith (People v Harris, 81 AD2d 839). Judgment and order affirmed. No opinion. Mollen, P. J., Titone, Cohalan and O’Connor, JJ., concur.